Case 1:20-cv-05574-DG-RML Document 19-12 Filed 01/19/21 Page 1 of 4 PagelD #: 185

 
 

  
 

NYSCEF DOC.. NO. 28

t271U7 2019S 10:48 AM

 

At an IAS Part 70 of the Supreme Court of the
' State of New Vork, held in and for the County of
Kings, at the Courthouse located at 360 Adams

Street, Brooklyn, New York on the gh day

oi fommbiois 2019

PRESENT:
HON. WAVNY TOUSSAINT, J SC,
wren eee eee eee ee ee ee x
PINCHAS HALPERIN LLC, : Index No. 521021/2019

Petitioner, -': ORDER
~ against -
U CMANAGEMENT LLC, VITZCHAK

KAMINETZKY and KAMIN HEALTH
WILLIAMSBURG LLC,

. Respondents,

Petitioner having moved this Court for an Order, pursuant to Article 75 of the CPER, @)

directing that, until the existing arbitration among the parties is concluded and the arbitration panel

(the “Beis Din”) issues a final Award, all funds received by any agent of Kamin Health

‘Williamsburg LLC (“Kamin Health”) must be deposited only into the TD Bank operating account

of Kamin Health ending j in 4683, and not comingled with funds belonging to any other entity, @).
enjoining the use of any funds of Kamin Health other than for the business purposes of Kamin

Health; (iii) restraining and enjoining Respondents U C Management LLC and Yitzchak

~ Kaminetzky, and all persons operating through either of them, or at their request 0 or - instr uction,

from diverting funds, or using funds for any purpose other than the business purposes of Kamin

1 of 3

INDEX NO. 521021/2019
RECEIVED NYSCEF: 12/10/2019
INDEX NO. 521027/2019 ©
RECEIVED NYSCEPF: 12/10/2019

 

 

Health Williamsburg LLC, and Gy) directing that all checks of Kamin Health shall be issued and
signed only by Blini Gold, the bookkeeper for Kamin Health, and enjoining any other individual
from issuing any such checks; and good cause having been established, and the Court having issued
an Order on September 27, 2019 directing Respondents to Show Cause on October 2, 2019 as to
why such relief should not be granted by the Court, and the parties having appeared on October 2,
2019 before the Court, and Petitioner having appeared through its counsel, Levine & Associates,
P.C., and the Respondent having appeared through their attorneys, Pollock Cohen LLP, and
Respondents having requested additional time to file opposition to the Petitioner’s said motion,
and the Court having granted Respondent’s request and adjourned the motion to November 6,
2019, and the Respondenis having failed to submit any Opposition papers and having further failed
to appear before the Court on November 6, 2019, and the. Court having considered the Verified
Petition dated September 24, 2019 and the Affirmation of Urgency of Michael Levine, Esq., duly
affirmed the 25" day of September, 2019, and the exhibits thereto annexed, all filed in support of
the said motion, and the Court having duly deliberated on the issues, it is

ORDERED, that the Petitioner’s motion is GRANTED on default, and it is further

ORDERED, that the Respondents UC Management LLC and Yitzchak Kaminetzky, and
all persons operating through either of them or at their request or instruction who are given notice
of this Order, are hereby enjoined and restrained, until a final Award is issued by the existing
arbitration panel, from (i) using any funds of Kamin Health Williamsburg LLC other than for the
business purposes of Kamin Health Williamsburg LLC, and (ii) diverting funds or using funds for
any Purpose other than the business purposes of Kamin Health Williamsburg LLC, and it is further

ORDERED, that (i) all funds received by any agent of Kamin Health Williamsburg LLC

must be deposited only into the TD Bank operating account of Kamin Health Williamsburg LLC:

2 of 3

 
Case 1:20-cv-05574-DG-RML Document 19-12 Filed 01/19/21 Page 4 of 4 PagelD #: 188

 

 

 

 

Spe SUNT SE -CEERR 1271072015 16:48 am TRDEX NO. 521021/2019
NYSCEF DOC. NO. 28 RECEIVED NYSCEF: 12/10/2019 |

ending in 4683, and (ii) any checks of Kamin Health Williamsburg LLC shall be issued and signed
only by Blini Gold, the bookkeeper for Kamin Health, and Respondents, and all other persons
knowingly acting or operating through any of them and receiving notice of this Order, are hereby
enjoined from issuing any such checks, and it is further

ORDERED, that Petitioner shall post an undertaking, pursuant to § 6312(b), in the amount

of $500.00 within ten (10) days of the date of the entry of this Order.

ENTER:
ee

 

HON. WAVNY TOUSSAINT, I.S.C.

“Ge
ett

3 of 3
